UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID EVANS,

                               Plaintiff,                       ORDER

               – against –                                    14 Civ. 1785

THE CITY OF NEW YORK, NEW YORK
POLICE DEPARTMENT, OFFICER LESLIE M.
ROSA, OFFICER ISRAEL LOPEZ, and OFFICER
JOHN DOE,


                               Defendants.


Ramos, D.J.:

         On June 4, 2021, the Court scheduled a teleconference for July 13, 2021 at 4pm, to

address the City’s proposed motion for a declaratory judgment. No party appeared at that

conference. The City is therefore instructed to file a status report by no later than July 16, 2021.

The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.


         It is SO ORDERED.



Dated:    July 14, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
